Title: Thomas Jefferson to Benjamin Austin, 9 January 1816
From: Jefferson, Thomas
To: Austin, Benjamin


          
            Dear Sir
             Monticello Jan. 9. 16.
          
          Your favor of Dec. 21. has been recieved, and I am first to thank you for the pamphlet it covered. the same description of persons which is the subject of that is so much multiplied here too as to be almost a grievance, and, by their numbers in the public councils, have wrested from the public hand the direction of the pruning knife. but with us, as a body, they are republican, and mostly moderate in their views: so far therefore less objects of jealousy than with you.Your opinions on the events which have taken place in France are entirely just so far as these events are yet developed. but they have not reached their ultimate termination: there is still an awful void between the present and, what is to be, the last chapter of that history; and I fear it is to be filled with abominations as frightful as those which have already disgraced it. that nation is too high minded, has too much innate force, intelligence and elasticity, to remain under it’s present compression. Samson will arise in his strength, as of old, and, as of old, will burst asunder the withes, and the cords, and the webs of the Philistines. but what are to be the scenes of havoc and horror, and how widely they may spread between brethren of the same house, our ignorance of the interior feuds and antipathies of the country places beyond our ken. it will end nevertheless in a representative government, in a government in which the will of the people will be an effective ingredient. this important element has taken root in the European mind, and will have it’s growth. their despots, sensible of this, are already offering this modification of their governments, as if of their own accord. instead of the parricide treason of Bonaparte, in perverting the means confided to him as a republican magistrate, to the subversion of that republic, and erection of a military despotism for himself & his family, had he used it honestly for the establishment & support of a free government in his own country, France would now have been in freedom and rest, and ex her example operating in a contrary direction, every go nation in Europe would have had a government over which the will of the people would have had some controul. his atrocious egoism has checked the salutary progress of principle, and deluged it with rivers of blood, which are not yet run out. to the vast sum of devastation and of human misery, of which he has been the guilty cause, much is still to be added. but the object is fixed in the eye of nations, and they will press on to it’s accomplishment, and to the general amelioration of the condition of man.What a germ have we planted, and how faithfully should we cherish the tr parent tree at home!
          You tell me I am quoted by those who wish to continue our dependance on England for manufactures. there was a time when I might have been candidly so quoted with more candor, but within the 30. years which have since elapsed, how are circumstances changed! we were then in peace. our independant place among nations was acknoleged. a commerce which offered the raw material in exchange for the same material after receiving the last touch of industry was worthy of welcome to all nations. it was expected that those especially to whom manufacturing industry was important would cherish the friendship of such customers by every favor, by every inducement, and particularly cultivate their peace by every act of justice & friendship. under this prospect the question seemed legitimate, whether, with such an immensity of unimproved land, courting the hand of husbandry, the industry of agriculture, or that of manufactures, would add most to the national wealth? and the doubt was entertained on this consideration chiefly, that to the labor of the husbandman a vast addition is made by the spontaneous energies of the earth on which it is employed. for one grain of wheat committed to the earth, she renders 20. 30. & even 50. fold. whereas to the labor of the manufacturer nothing is added. pounds of flax, in his hands, yield on the contrary, but penny weights of lace.this exchange too, laborious as it might seem, what a field did it promise for the occupations of the ocean; what a nursery for that class of citizens who were to exercise and maintain our equal rights on that element. this was the state of things in 1785. when the Notes on Virginia were first printed;when, the ocean being open to all nations, and their common right in it acknoleged & exercised under regulations sanctioned by the assent & usage of all, it was thought that the doubt might claim some consideration. but who in 1785 could foresee the rapid depravity which was to render the close of that century the disgrace of the history of man? who could have imagined that the two most distinguished in the rank of nations, for science and civilisation, would have suddenly descended from that honorable eminence and setting at defiance all those moral laws established by the author of nature between nation and nation as between man and man, would cover earth and sea with robberies & piracies, merely because strong enough to do it with temporal impunity, & that under this disbandment of nations from social order, we should have been despoiled of a thousand ships, and have thousands of our citizens reduced to Algerine slavery. yet all this has taken place. one of these nations interdicted to our vessels all harbors of the globe without having first proceeded to some one of hers, there paid a tribute proportioned to the cargo, and obtained her licence to proceed to the port of destination. the other declared them to be lawful prize if they had touched at the port, or been visited by a ship of the enemy nation. thus were we completely excluded from the ocean. compare this state of things with that of 85. and say whether an opinion founded in the circumstances of that day can be fairly applied to those of the present. we have experienced what we did not then believe, that there exists both profligacy and power enough to exclude us from the field of interchange with other nations. that to be independant for the comforts of life we must fabricate them ourselves. we must now place the manufacturer by the side of the agriculturist. the former question is suppressed; or rather assumes a new form: shall we make our own comforts, or go without them, at the will of a foreign nation? he therefore who is now against domestic manufacture must  be for reducing us either to dependance on that foreign nation, or to be clothed in skins, & to live like wild beasts in dens & caverns.  I am not one of these. experience has taught me that manufactures are now as necessary to our independance as to our comfort: and if  those who quote me as of a different opinion will keep pace with me in purchasing nothing foreign where an equivalent of domestic fabric can be obtained, without regard to difference of price, it will not be our fault if we do not soon have a supply at home equal to our demand, and wrest that weapon of distress from the hand which has wielded it. if it shall be proposed to go beyond our own supply, the question of 85. will then recur, Will our surplus labor be then most beneficially employed in the culture of the earth, or in the fabrications of art? we have time yet for consideration, before that question will press upon us; & the maxim to be applied will depend on the circumstances which shall then exist. for in so complicated a science as political economy, no one axiom can be laid down as wise and expedient for all times and circumstances, & for their contraries inattention to this is what has called for this explanation, which reflection would have rendered unnecessary with the candid, while nothing will do it with those who use the former opinion only as a stalking horse to cover their disloyal propensities to keep us in eternal vassalage to a foreign & unfriendly people.
          
            I salute you with assurances of great respect & esteem
            Th: Jefferson
          
        